09/28/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0349


                                       DA 21-0349


SESSEL SAGORIN, as successor to
interest to YELLOWSTONE LODGING, LLC,

            Plaintiff and Appellant,
                                                                         FILED
                                                                            SEP 2 8 2021
      v.                                                                Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montane.

SUNRISE HEATING AND COOLING, LLC,
EXCELLENCE HEATING & COOLING, LLC,
BRIAN MEDRAIN, ZACK NELSON, DAIKIN
NORTH AMERICA, LLC, DAKIN APPLIED
                                                                   ORDER
AMERICAS, INC., THERMAL SUPPLY, INC.,
LATERAL ELECTRICAL SERVICES, INC,
AMERICAN EXPRESS COMPANY, LESLIE
JONGBERG III, d/b/a MONTANA MOBILE
MOUNTAIN COOLING SERVICES, DOUG'S
CONSTR. AND REPAIR, INC., CHRIS BAKER,
JAMIE WRIGHT, TRAVIS JORDAN, SCOTT
PHELAN, ESQUIRE INTERMOUNTAIN LAW,
LLC, and DODD LAW FIRM, P.C.,

            Defendants and Appellees.



       This Court issued an order today giving Appellant Sessel Sagorin ten days to file a
new signature page for his opening brief containing Appellant's original signature, a
certificate of compliance with Appellant's original signature, and a certificate of service
with Appellant's original signature.    The Order also gave the Appellant ten days to
submit an appendix containing the District Court's June 30, 2021 order on the
Defendants' Motion to Dismiss. Following the Clerk of Court's notice of entry of the
Order, Appellant e-mailed the Clerk to advise that he is out of the country and needs
additional time to subrnit the required signatures. Good cause appearing,
      IT IS ORDERED that the Appellant shall have thirty (30) days from the date of
this Order to file the required docurnents with the Clerk of Court and to serve a true copy
on the Appellees.
       IT IS FURTHER ORDERED that the Clerk of this Court shall file Appellant's
Opening Brief upon receipt of the documents required by this Order. The times for any
subsequent briefing contained in M. R. App. P. 13 shall run from the date of that filing.
      The Clerk is directed to notify Appellant and all counsel or parties upon whom the
Appellant's Opening Brief was served of the entry of this Order. The Clerk also shall
provide each of the Appellees a copy of the referenced e-mails between Appellant and the
Court Clerk.
      DATED this         day of September, 2021.
                                                        For the Court,


                                                        By
                                                                      Just1ce
                                                                            4-"A-




                                            2
 Thanks for the reply. Please see the attached screenshots or the link below. That is a physical
 impossibility. I am in a reasonably remote part of the country of South Africa. DHL is the international
 courier market leader in South Africa, and they are saying 15 days to get the signed page to you, from
 when I get it to them. Is there any way I can get all the other documents to you within 10 days, but the
 signature page within 22 days, please? I still need to research how to do all this.

 Sessel
 406 646 1118 x 16



 https://www.dhl.com/za-en/homekiet-a-
 quote.html?share=JTdCJTlyc3BvdFNoaXBtZW5OUGFnZSUyMiUzQSU3QiUyMnNlbGVidGVkU2VnbVVVudCUyMiUz
 QSUyMnByaXZhdGUIMilINIOC)1MkM1MjJzaGlwbWVudExhbmUlMjIIMOEINOIINAjJzZWx1Y3RIZFVuaXRTeXNOZWOIMill
 MOEIMOZXRyaWMIMillMkM1MjJpbm1ClaWFsU2VOJTlyJTNBJTdCJTlyaXRIbXMIMilIMOEINUIINOIIKJ3ZVVInaHQ1Mill
 MOEIMilwLiMIMillMkM1MiJoZWInaHQ1MjIIMOEIMpxJTlyJTJDJTlybGVuZ3RoJTlyJTNBJTlyMzIlMillMkMIMiJ3aWROaC
 UyMiUzQSUyMilOJTlyJTJDJTlycXVhbnRpdHkIMOIMOExJTJDJTlycHJ1c2VOU216ZSUyMiUzQSUyMnhzJTlyJTJDJTly
 dW5pdFN5c3RIbSUyMiUzQSUyMm11dHJpYyUyMiUyQyUyMnNldHRpbmdzUGFsbGV0aXpIZCUyMiUzQWZhbHNUT
 JDJTlyc2V0dGluZ3N01325TdGFja2FibGUIMOIMOFrnYWxzZSU3RCUIRCUyQyUyMnNldHRpbmdzRGFuZ2Vyb3VzR
 29vZHMIMillM0FmYWxzZSU3RCU3RCUyQyUyMnRyYWRITGFuZSUyMiUzQSU3QiUyMmRvY3VtZW50c09wdGIvb1
ZhbHVIJTlyJTNBJTdCJTlycHJpdmFOZSUyMiUzQXRydWUIMkM1MiJidXNpbmVzcyllyMiUzQWZhbHNUTdEJTJDJTI
 yb3JpZ2luRGVzdGluYXRpb25GbGlwcGVkJTlyJTNBZmFsc2U1MkM1MiJpbm10aWFsU2VOJTlyJTNBJTdCJTlyZGVzd
GluYXRpb25DaXR5JTlyJTNBJTlyQm96ZW1hbillyMiUyQyUyMmR1c3RpbmF0aW9uQ210eWRpc3BsYXIWYWx1ZSU
yMiUzQSUyMkJyemVtYW41MillMkM1MiJkZXN0aW5hdGlybkNydWalcnklMilIMOEIRPVUyUyMiUyQyUyMmR1c3Rpb
mF0aW9uVXNIRmFsbGJhY2s1MilINICFmYWxzZSUyQyUyMmR1c3RpbmF0aW9uWmlwJTlyJTNBJTlyNTk3MTUIMj11
MkM1MjJkZXN0aW5hdGlybIppcGRpc3BsYX1VVYWx1ZSUyMiUzQSUyMiU5NzE1JTlyJTJDJTlyb3JpZ2luQ210eSUyMi
UzQSUyM1BoYWxhYm9yd2E1MillMkM1MjJycmlnaW5DaXR5ZGIzcGxheVZhbHVIJTlyJTNBJTlyUGhhbGFib3J3YSUy
MiUyQyUyMm9yaWdpbkNydW5OcnkINAjlIMOEIMiJaQSUyMiUyQyUyMm9yaWdpblVzZUZhbGxiYWNrJTlyJTNBZmFs
c2U1MkM1MjJycmlnaW5aaXAIMilIMOEIMilxMzq5JTlyJTJDJTlyb3JpZ2luWmlwZGIzcGxheVZhbHVIJTlyJTNBJTlyMTM
LIOSUyMiUyQyUyMnJIY2VpdmVyQWRkcmVzcl R5cGUIMilIMOEIMiJCVVNJTkVTUyUyMiUyQyUyMnJIY2VpdmVyVH
IwZSUyMiUzQSUyMkNPTINVTUVSJTlyJTJDJTlyc2VuZGVyVHIwZSUyMiUzQSUyMkNPTINVTUVSJTlyJTdEJTdEJ
TJDJTlyZ2VOUXVvdGUINAilIMOEIN011MiJzb3J0T2ZmZXJzQnkIMOIMIDEIMOyZmZIcnNTb3JORGVsaXZIcnIGYXNOVG9
TbG93JTlyJTdEJTdE rdhl.coml




On Tue, Sep 28, 2021 at 2:24 PM Webber, Brent <Brent.Webber@mt.gov> wrote:


It cannot be POA. I asked.




Brent R. Webber


Appellate Case Manager


Supreme Court Clerks Office


Helena


(406)-444-5703
From: Sessel Sagorin <supersess@gmail.com>
Sent: Tuesday, September 28, 2021 2:17 PM
To: Court, SCclerk <clerkofsupremecourt@mt.gov>
Cc: Webber, Brent <Brent.Webber@mt.gov>
Subject: [EXTERNAL] Re: Supreme Court No. DA 21-0349: Order




Thank you for your email. With me being out of the country for an extended period, l had given my
bookkeeper a Montana power of attorney (POA) to, inter alia, sign legal documents on my
behalf. Please advise whether her POA signature will suffice.




Sessel

406 646 1118 x 16




On Tue, Sep 28, 2021 at 2:10 PM <clerkofsupremecourt@mt.gov> wrote:

Attached is a filed and docketed Order - Deficiencies-Brief in Supreme Court Case No. DA 21-0349.

Sincerely,

Bowen Greenwood
Clerk of the Supreme Court